OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal for failure of appellant to file briefs and assignments of erorr as provided by Rule VII of this Court.
The 50 days from the filing of the notice - of appeal elapsed October 29. 1942 and no briefs were then filed and none have been tendered since.
Appellant has filed no answering brief to the motion to dismiss although more than 10 days have elapsed since notice given of the filing of the motion.
*211Therefore, no good cause appears why the motion should not foe sustained.
Motion sustained. Appeal dismissed.
OEIGER, PJ., BARNES & HORNBECK, JJ., concur.